DETAILED ACTION
Claims 1-7 are considered in this office action. Claims 1-7 are pending examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 are  rejected under 35 U.S.C. 103 as being unpatentable over Fujimoto (WO2019/004475A1) in view of Masayoshi (JP2018156270A) and herein after will be referred as Fujimoto and Masayoshi. 

Regarding Claim 1, Fujimoto teaches an information processing device (Para [0020] Fig .1 #300 Vehicle Information Providing Device) that manages an operation of an autonomous vehicle having a loading space in which a parcel is loaded, the information processing device comprising a control unit that executes (Para [0061] : “The vehicle operation information 386 includes a vehicle ID, which is identification information of the vehicle 200 managed by the vehicle information providing device 300, and a vehicle allocation flag indicating whether or not the vehicle allocation has been determined (for example, 1 indicates that the vehicle has been determined and 0 indicates that the vehicle has not been allocated). decision), current location, departure location, transit location, destination, purpose, number of vacant seats, departure time, arrival time, etc. are associated with each other. The vehicle operation information 386 is appropriately updated by the plan setting unit 330 when a change occurs.” ): 


Fujimoto also teaches acquiring operation plan information including a route along which the autonomous vehicle travels when the autonomous vehicle delivers the parcel, and a delivery time for the parcel (Para [0061-0062] : “FIG. 5 is a diagram showing an example of the contents of the vehicle operation information 386. As shown in FIG. 566 The vehicle operation information 386 includes a vehicle ID, which is identification information of the vehicle 200 managed by the vehicle information providing device 300, and a vehicle allocation flag indicating whether or not the vehicle allocation has been determined (for example, 1 indicates that the vehicle has been determined and 0 indicates that the vehicle has not been allocated). decision), current location, departure location, transit location, destination, purpose, number of vacant seats, departure time, arrival time, etc. are associated with each other. The vehicle operation information 386 is appropriately updated by the plan setting unit 330 when a change occurs. [0062] 577 The plan setting unit 330 refers to the vehicle operation information 386 and extracts a plurality of vehicles 200 within a predetermined range from the current location of the user from among the vehicles for which allocation has not yet been determined. 580 At this time, the plan setting unit 330 may select a vehicle that has been determined to be dispatched, as will be described later. Based on the destination data 384 , the plan setting unit 330 selects a vehicle 200 that can reach the destination from the boarding position of the user U at the desired arrival time from among the extracted vehicles 200 .”); 

Fujimoto may not expressly teaches acquiring vacant space information based on the operation plan information, the vacant space information including a traveling section where a vacant space is generated in the loading space of the autonomous vehicle, a time when the vacant space is generated in the loading space of the autonomous vehicle, and a size of the vacant space that is generated in the loading space of the autonomous vehicle when at least one parcel is disposed in the loading space;  causing the autonomous vehicle to travel based on the vacant space information; and when the control unit accepts a riding request or a delivery request from a user, extracting an autonomous vehicle that meets the riding request or the delivery request without changing the route included in the operation plan information.  

Masayoshi teaches acquiring vacant space information based on the operation plan information, the vacant space information including a traveling section where a vacant space is generated in the loading space of the autonomous vehicle, a time when the vacant space is generated in the loading space of the autonomous vehicle, and a size of the vacant space that is generated in the loading space of the autonomous vehicle when at least one parcel is disposed in the loading space (Para [0046] : “The start position acquisition unit 219 and the end position acquisition unit 220, in order to determine the transportation fee for the applicant and his/her package, obtain the start location at which the transportation of the object whose transportation fee is to be determined and the end location at which the transportation ends. and respectively. 479 In the present embodiment, the start position acquisition unit 219 determines whether the transported weight acquired by the weight acquisition unit 218 has increased by a start threshold or more from the transported weight acquired immediately before. 20 is taken as the starting position. In addition, the end position acquisition unit 220 determines the position of the vehicle 20 determined by the locator 201 when the transportation weight acquired by the weight acquisition unit 218 has decreased from the previously acquired transportation weight by the end threshold or more. as the end position. Note that the start threshold and the end threshold are thresholds for detecting that an applicant has gotten into and out of the vehicle 20, and may be set to 40 kg, for example.” : ;  

causing the autonomous vehicle to travel based on the vacant space information; and when the control unit accepts a riding request or a delivery request from a user, extracting an autonomous vehicle that meets the riding request or the delivery request without changing the route included in the operation plan information (Para [0055] Line 559-572: “In this embodiment, a transportation route from the position of the vehicle 20 to the destination of the vehicle user, which is included in the route information, is determined by using the departure point and the destination included in the desired transportation information as additional transit points. It is determined whether or not it is possible to change by comparing with the specified scheduled route. As an example, if the length of the transportation route is 1.2 times or less than the length of the planned route, it may be determined that the transportation route can be changed.  As another example, it may be determined that the change is possible when the difference in length between the planned route and the transport route is less than a threshold, or the time required to travel the planned route and the transport route may be compared to make a determination may”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Fujimoto to incorporate the teachings of Masayoshi to include acquiring vacant space information based on the operation plan information, the vacant space information including a traveling section where a vacant space is generated in the loading space of the autonomous vehicle, a time when the vacant space is generated in the loading space of the autonomous vehicle, and a size of the vacant space that is generated in the loading space of the autonomous vehicle when at least one parcel is disposed in the loading space;  causing the autonomous vehicle to travel based on the vacant space information; and when the control unit accepts a riding request or a delivery request from a user, extracting an autonomous vehicle that meets the riding request or the delivery request without changing the route included in the operation plan information. Doing so would optimize the ride share operation of the vehicle. 
	
Similarly Claims 5 and 6 are rejected on the similar rational as Claim 1 above is. 

Regarding Claim 2, Fujimoto in view of Masayoshi teaches the information processing device according to claim 1. 

Fujimoto teaches wherein: 2 the information processing device manages operations of a plurality of autonomous vehicles (Fig.6 #200 plurality of vehicles); 

Fujimoto also teaches the control unit further executes accepting the riding request including a riding section and a riding time that are desired by a user, extracting an autonomous vehicle in which a vacant space having a size allowing the user to ride in the autonomous vehicle is generated in the loading space on the riding section at the riding time, based on the vacant space information about the autonomous vehicles, and sending a command to cause the user to ride in the extracted autonomous vehicle on the riding section at the riding time, to the extracted autonomous vehicle (Para [0071-0076] : “When the vehicle 200 is running with the user U (first user) on board, the information providing unit 340 of the vehicle information providing device 300 provides the vehicle operation information 386 of the vehicle 200 to the outside of the vehicle. Here, providing outside the vehicle means, for example, that the information providing unit 340 provides the vehicle operation information 386 to the external terminal device 100 or the like (for example, outside the vehicle) via the Internet of the network NW. A user U (second user) who wishes to ride together inputs a destination on the input screen of the ride share application of the terminal device 100 . The terminal device 100 accepts an input of a destination by the user U who wishes to ride together, based on the search query. The input of the destination is input by, for example, character input from the display unit .The input of the destination may be input by a device that detects voice, electroencephalogram, gesture, and line of sight, in addition to character input. Based on the vehicle operation information 386, the plan setting unit 330 selects the vehicle 200 for which a travel plan is set to travel toward or through the destination of the user U who wishes to ride with the user U. The vehicle 200 whose distance is within a predetermined range, the vehicle 200 for which the travel plan is set according to the conditions regarding the vehicle 200, and the like are extracted. The vehicle 200 for which the travel plan is set according to the conditions regarding the vehicle 200 is, for example, the vehicle 200 that moves to the destination according to the route guidance of the navigation device of the vehicle 200 . The plan setting unit 330 requests the user U to select one of these vehicles 200 via the terminal device 100, for example. The terminal device 100 may display the vehicles 200 by destination or the like. The user U selects, for example, a vehicle 200 traveling toward his/her destination from among the plurality of vehicles 200 displayed on the display unit 120 .  The user U may select a vehicle 200 whose distance from the user U is within a predetermined range, or may select a vehicle 200 for which a travel plan has been set according to conditions relating to the vehicle 200 .  However, when the vehicle 200 heading for one's own destination is selected, the degree of change in the travel plan is reduced.”). 

Similarly Claim 7 is rejected on the similar rational as Claim 1 and 2 above is. 

Regarding Claim 3, Fujimoto in view of Masayoshi teaches the information processing device according to claim 2. 
 Fujimoto also teaches wherein when the control unit fails to extract the autonomous vehicle in which the vacant space having the size allowing the user to ride in the autonomous vehicle is generated in the loading space on the riding section at the riding time, the control unit executes extracting an autonomous vehicle that travels in a predetermined range from the riding section at the riding time and in which the vacant space having the size allowing the user to ride in the autonomous vehicle is generated in the loading space, based on the vacant space information about the autonomous vehicles, and sending a command to alter a traveling route at the riding time to a route including the riding section and to cause the user to ride in the extracted autonomous vehicle on the riding section at the riding time, to the extracted autonomous vehicle (Para [0084-0085] : “The vehicle 200 travels on a detoured route from the original schedule in order to let the user U who wishes to ride with him/her ride. At this time, the plan setting unit 330 determines whether or not the user riding in the vehicle 200 can be moved to the destination by the desired arrival time (first time) before the change when the travel plan after the change is used. determine whether . When the plan setting unit 330 determines that the travel plan after the change can move the user U who is on the vehicle 200 to the destination by the desired arrival time before the change, the user U is on the vehicle 200. The terminal device 100 used by the user U is caused to transmit, to the communication unit 310, information inquiring whether or not to accept the permission of the user U who wishes to ride together. The terminal device 100 used by the user U riding in the vehicle 200 displays an image IM8 inquiring whether or not to accept riding together.”). 

Regarding Claim 4, Fujimoto in view of Masayoshi teaches the information processing device according to claim 2. 
Masayoshi teaches wherein the control unit further executes generating user collecting information based on the vacant space information about the autonomous vehicles, the user collecting information traveling sections 3 where vacant spaces are generated in loading spaces of the autonomous vehicles, times when the vacant spaces are generated in the loading spaces of the autonomous vehicles, and numbers of users that are able to ride in the vacant spaces that are generated in the loading spaces of the autonomous vehicles, and publishing the user collecting information on a website (Para [0046] : “The start position acquisition unit 219 and the end position acquisition unit 220, in order to determine the transportation fee for the applicant and his/her package, obtain the start location at which the transportation of the object whose transportation fee is to be determined and the end location at which the transportation ends. and respectively. 479 In the present embodiment, the start position acquisition unit 219 determines whether the transported weight acquired by the weight acquisition unit 218 has increased by a start threshold or more from the transported weight acquired immediately before. 20 is taken as the starting position. In addition, the end position acquisition unit 220 determines the position of the vehicle 20 determined by the locator 201 when the transportation weight acquired by the weight acquisition unit 218 has decreased from the previously acquired transportation weight by the end threshold or more. as the end position. Note that the start threshold and the end threshold are thresholds for detecting that an applicant has gotten into and out of the vehicle 20, and may be set to 40 kg, for example.” And Para [0056] : “The additional number of persons determination unit 314 determines the additional number of persons that can be additionally transported by the vehicle 20 based on the volume information and the transportation amount included in the vehicle status acquired by the vehicle status acquisition unit 311 . Specifically, a value obtained by subtracting the number of people being transported by the vehicle 20 included in the transport amount from the capacity of the vehicle 20 included in the volume information is set as the additional possible number of people.”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDHESH K JHA whose telephone number is (571)272-6218. The examiner can normally be reached M-F:0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDHESH K JHA/Primary Examiner, Art Unit 3668